Duffly, J.
(dissenting). I dissent because in my view the motion judge correctly ruled that the hearing officer’s decision was defective for failing to reflect consideration of “all relevant circumstances” as specified in 24 C.F.R. § 982.552(c)(2)(i). As we held in Wojcik v. Lynn Hous. Authy., ante 103, 112 (2006):
“a decision whether to terminate [housing] benefits because of action or inaction of a family member must involve a process in which the affected family at least has an opportunity to present evidence and arguments about circumstances that might move the decision maker to impose a penalty less severe than termination. Thus the hearing officer must hear evidence and find facts relating to ‘all relevant circumstances.’ ”
That the hearing officer has considered such circumstances must be reflected in a written decision setting forth both the *127areasons for the decision and his factual determinations. Id. at 113-114. See, e.g., Edgecomb v. Housing Authy. of Vernon, 824 F. Supp. 312, 316 (D. Conn. 1993); Carter v. Olmsted County Hous. & Redev. Authy., 574 N.W.2d 725, 730 (Minn. Ct. App. 1998). The circumstances that may be considered include:
“all relevant circumstances such as the seriousness of the case, the extent of participation or culpability of individual family members, mitigating circumstances related to the disability of a family member, and the effects of . . . termination of assistance on other family members who were not involved in the action or failure.”
24 C.F.R. § 982.552(c)(2)(i).
The hearing officer’s decision here reflects no such consideration, and the appellant, Lynn Housing Authority’s (LHA’s), argument in this appeal, in accordance with the position it maintained in Wojcik, supra, fails to acknowledge that the hearing officer has authority to exercise discretion in determining whether a section 8 tenant’s benefits should be terminated. LHA thus makes no argument that the motion judge erred in concluding that the hearing officer’s decision failed to indicate that “all relevant circumstances” had been considered, instead arguing that its own consideration of circumstances, prior to issuing the termination notice, sufficed — a view we rejected in Wojcik. See id. at 112-113; ante at 121 n.7. Neither does LHA argue that no evidence of mitigating circumstances had been presented.1
Absent such arguments by LHA, there would have been no reason for Carter, as appellee, to supplement the record on appeal to reflect that this evidence had been presented below. It is her failure to do so that provides support for the court’s view that Carter presented no evidence of mitigating circumstances to the hearing officer. See ante at 122 n.9. In any case, the record reflects that Carter — by reference to her poverty and impending homelessness and assertions that she was not the cause of *127bany damage — did present evidence of “the effects of . . . termination of assistance on other family members who were not involved in the action or failure.”2
I do not agree that, on this record, summary judgment in favor of LHA should enter. In its brief, LHA states that, even if the hearing officer was required to consider mitigating factors, “summary judgment for each party should have been denied.” I would have granted the requested relief, reversed the judgment, and remanded the matter to the hearing officer for hearing and reconsideration in light of our decision in Wojcik.

LHA’s sole challenge to the factual basis for the Housing Court decision was that Carter’s “alleged payment of $20 per month to the landlord ... is not in the summary judgment record.” LHA makes no claim that evidence that Carter is poor and has a hearing impairment was not in the summary judgment record and had not been presented to the hearing officer.


Her affidavit states: “I did not cause the damage .... If I lose my subsidy I believe it is unlikely that I will be able to find an apartment that I can afford for myself and my child. I am terrified that we will become homeless.” It is undisputed that the decision to terminate benefits was not based on the conclusion that Carter caused the damage but that it was caused, after she and her son had vacated the apartment, by someone in her household.